DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, emphasis added "a laser oscillator that oscillates a laser" in line 8 and “a laser beam irradiation unit that irradiates the workpiece held by the chuck table with a laser beam” in lines 4-5, it is unclear if these are the same lasers. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a1) as being anticipated by Mori (US 2019/0088816).

Regarding claim 1, Mori (US 2019/0088816) discloses (Fig-3-5-6b) a laser processing apparatus comprising: 
a chuck table (1001/30) that holds a workpiece (11) and includes a holding surface (interface of 11 and 1001 “The substrate 11 can be placed on the table 1001.” [0036]) defined by an X-axis and a Y-axis (x and y axis shown in figure 5, emphasis added “movement speed (feed speed), frequency, and pulse width, are also not particularly limited and are, for example, as described above.” [0057]); and 
a laser beam irradiation unit (60) that irradiates the workpiece held by the chuck table with a laser beam (13 “laser beam” [0083]) and forms a broken layer (broken / partial separation “the position at which a laser beam is focused (processing position) is easily adjusted and it is easy to carry out the seed crystal partial separation step as depicted in FIG. 1C and FIG. 1D” [0083]), 
wherein the laser beam irradiation unit includes a laser oscillator (“The laser beam oscillated from the laser oscillator is emitted from a light collector 640 located at the tip of the casing 610 to a workpiece” [0057]) that oscillates a laser (13), 
a Y-axis scanner that executes a high-speed scan (emphasis added “The movement speed (feed speed) of the spot of the laser beam 13 is also not particularly limited and may be 1 to 1000 mm/second,” [0046]) with a laser beam emitted from the laser oscillator in a Y-axis direction (more than one axis of movement anticipated “the direction of irradiation with the laser beam 13 is also not particularly limited” [0046]), 
an X-axis scanner that executes processing feed of the laser beam emitted from the laser oscillator in an X-axis direction (more than one axis of movement anticipated “the direction of irradiation with the laser beam 13 is also not particularly limited” [0046]), and a beam condenser (see focal condensing of laser figure 6b to form focal point P), 
a spot diameter (D) of the laser beam with which the workpiece is irradiated is set to 5 to 60 μm (“The spot diameter of the laser beam 13 is also not particularly limited and may be 1 to 400 μm” [0046]), 
an overlap rate (K) of a spot of the laser beam is set to 0.70 to 0.99 (see laser spot diameter “1 to 400 μm” [0046] in view of capable repetition rate of laser of “10 Hz to 100 MHz” [0047] in view of travel speed of laser “1 to 1000 mm/second,” [0046], provides capable overlap range from 100% to non-overlapping), 
a scan speed (Vy) in the Y-axis direction is set to 1 to 300 m/s (“The movement speed (feed speed) of the spot of the laser beam 13 is also not particularly limited and may be 1 to 1000 mm/second” [0046]), and 
energy (E) of the laser beam per one pulse is set to 0.07 to 50 μJ (see wide range of output of joules over time (watts) “0.01 to 100 W” [0046] in reference to wide range of pulse repetition rate “10 Hz to 100 MHz” [0047] thereby providing a capable μJ range per laser pulse of .0001 μJ - 10,000,000 μJ),
repetition frequency (H) of the laser beam is set to 
H=Vy/{d*(1-K)} MHz (little weight is given to a method of selecting the variable parameters, the apparatus is capable of the overall ranges as disclosed above),
when a width of the scan by the Y-axis scanner is defined as L mm, a scan speed (Vx) in the X-axis direction is set to
 Vx = D*(1-K) * Vy/L mm/s (little weight is given to a method of selecting the variable parameters, the apparatus is capable of the overall ranges as disclosed above), and 
average output power (P) of the laser beam is set to 
P = E*Vy/{D*(1-L)} W (little weight is given to a method of selecting the variable parameters, the apparatus is capable of the overall ranges as disclosed above). 

  Regarding claim 3, Mori discloses the laser processing apparatus according to claim 1, Mori further discloses wherein the workpiece is a double-layer substrate (11/12) in which a light emitting layer (device made is possible to light/laser emitting diodes “For example, the semiconductor device of the present invention may be various kinds of electrical equipment such as mobile phone, liquid crystal television, illumination equipment, power device, laser diode, solar cell, high-frequency device, and display or may be semiconductor element, inverter, and so forth used for them. The semiconductor element is not particularly limited and LD, LED, and so forth are cited, for example. For example, a LD that emits blue light is applied to high-density optical disc, display, and so forth and a LED that emits blue light is applied to display, illumination, and so forth. Furthermore, an ultraviolet LD is expected to be applied to biotechnology and so forth and an ultraviolet LED is expected as an ultraviolet source as a substitute for a mercury lamp” [0089]) is stacked over an upper surface of a sapphire substrate (“the substrate may be a sapphire substrate” [0033]) with intermediary of a buffer layer (12a) and a transfer substrate (12) is disposed to face the light emitting layer, and the laser beam is transmitted through the sapphire substrate (“For this purpose, it is preferable for the wavelength of the laser beam to be such a wavelength as to be absorbed by the III-V compound seed crystal layer 12a and be transmitted through the substrate 11.” [0045]) and breaks the buffer layer (“the processing mark 15 was formed and the Gann seed crystal layer 12a was separated from the sapphire substrate 11.” [0097]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Mori in view of Mikami (US 2019/0041620).

         Regarding claim 2,  Mori discloses the laser processing apparatus according to claim 1, Mori further discloses an X-axis direction feed mechanism (screw rod 3710 with screw rod motor 3720) that moves the chuck table in the X-axis direction (“by forward or reverse driving of the male screw rod 3710 by the pulse motor 3720, the first slide block 320 can move in the processing-feed direction depicted by the arrows X along the pair of guide rails 310” [0052]).
	     While Mori provides that any publicly known laser processing apparatus may be used (“Laser processing apparatus that carries out irradiation with the laser beam 13 to process the III-V compound seed crystal 12a is also not particularly limited and publicly-known laser processing apparatus may be used for example. One example of the laser processing apparatus is depicted in a perspective view of FIG. 3.” [0050] in reference to the screw X and Y axis moving method shown in figure 3), Mori then anticipates known movement methods of the laser with speed generally not capable to the disclosed screw feed system, emphasis added “compound seed crystal layer 12a is irradiated with the laser beam 13 while the spot of the laser beam 13 is moved to change the processing position (irradiation position of the laser beam 13) 14. The movement speed (feed speed) of the spot of the laser beam 13 is also not particularly limited and may be 1 to 1000 mm/second” [046], While Mori anticipates the use of different laser scanning mechanisms then specifically disclosed, Mori is silent regarding specifically what publicly known laser processing scanners are anticipated to include:
        a Y-axis scanner that is selected from a group consisting of an acousto-optic deflector, a resonant scanner, and a polygon scanner and the X-axis scanner is selected from a group consisting of a galvano scanner, a resonant scanner.
          However Mikami teaches known laser scanning devices capable of interchange to include:
          a Y-axis scanner is selected from a group consisting of an acousto-optic deflector (“a first acousto-optic deflector (hereinafter referred to as an AOD (Acousto-Optic Deflector)) 24” [0034]), a resonant scanner, and a polygon scanner (emphasis added “the resonant scanner 47 is a scanning unit which moves an irradiation line of the irradiation spots SP.sub.1 to SP.sub.N aligned on a line in the sub scanning direction with respect to the sample T, but as the scanning unit, other light deflecting means such as a Galvano mirror and a polygon mirror may be used instead of the resonant scanner 47.” [0065]) and the X-axis scanner is selected from a group consisting of a galvano scanner (see above interchange of resonant scanner to Galvano mirror [0065]), a resonant scanner (47).
          The advantage of using known laser processing scanners to include a Y-axis scanner that is selected from a group consisting of an acousto-optic deflector, a resonant scanner, and a polygon scanner and the X-axis scanner is selected from a group consisting of a galvano scanner, a resonant scanner, is to provide known and available means of deflecting light towards subject “as the scanning unit, other light deflecting means such as a Galvano mirror and a polygon mirror may be used instead of the resonant scanner 47.” [0065].
          Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Mori with Mikami, by adding to the singular disclosed beam directing means (screw drive “The processing feed unit 370 includes a male screw rod” [0052]) with anticipation towards known directing laser systems “Laser processing apparatus that carries out irradiation with the laser beam 13 to process the III-V compound seed crystal 12a is also not particularly limited and publicly-known laser processing apparatus may be used” [0050], the known laser scanning system of Mikami, to provide known and available means of deflecting light towards subject. 

              Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Mori in view of Mikami and in further view of Tanka (US 2006/0231853).

              Regarding claim 4, Mori discloses the laser processing apparatus according to claim 3, Mori further discloses wherein a wavelength of the laser beam is 143 to 266 nm (emphasis added “The wavelength of the laser beam 13 is not particularly limited and may be 150 to 1300 nm” [0045]).
              Additionally, Tanaka teaches a semiconductor light-emitting laser processing apparatus making use of 140nm waves to infra-red (700nm) (“If sapphire is used as the transparent crystal substrate 6, since sapphire is transparent for the light from infra-red to about 140 nm wavelength light, those range of laser beam is can be used to separate sapphire substrate.” [0110]).
            The advantage of using a wavelength of 140nm to 700nm, is to make use of wavelengths that are transparent to sapphire of the LED type device, “If sapphire is used as the transparent crystal substrate 6, since sapphire is transparent for the light from infra-red to about 140 nm wavelength light, those range of laser beam is can be used to separate sapphire substrate.” [0110]. 
            Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Mori with Tanaka, by adding to the range of laser wavelength of Mori, the sapphire substrate transparent wavelengths of Tanaka, to provide a laser processing intended to pass through sapphire portions of an LED sub-straight a wavelength range capable of passing through the sapphire sub-straight. 
      
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113. The examiner can normally be reached 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Spencer H. Kirkwood/           Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761